Fourth Court of Appeals
                                                 San Antonio, Texas
                                                   December 21, 2015

                                                   No. 04-15-00743-CR

                                                    Jose E. NIEVES,
                                                        Appellant


                                                           v.

                                                  The STATE of Texas,
                                                        Appellee

                            From the 187th Judicial District Court, Bexar County, Texas
                                          Trial Court No. 2015CR2219
                                     Honorable Steve Hilbig, Judge Presiding

                                                 ORDER
       Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
January 27, 2016.

                                                                PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Bettina J. Williams                                         Anthony Colton
Official Court Reporter - 187th District Court                  Attorney at Law
Cadena-Reeves Justice Center                                    301 Fair Ave.
300 Dolorosa, Suite 2129                                        San Antonio, TX 78223-1111
San Antonio, TX 78205

Nicolas A. LaHood
District Attorney, Bexar County
101 W. Nueva, Suite 370
San Antonio, TX 78205